Citation Nr: 0824348	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  98-10 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) evaluated as 30 percent disabling 
prior to February 25, 2000.

2.  Entitlement to an increased rating for PTSD evaluated as 
50 percent disabling from February 25, 2000 to August 1, 
2002.  

3.  Entitlement to an increased rating for postoperative 
residuals of a left wrist scaphoid excision, with ulnar 
column fusion, evaluated as 10 percent disabling prior to 
January 22, 2001.

4.  Entitlement to an increased rating for postoperative 
residuals of a left wrist scaphoid excision, with ulnar 
column fusion, evaluated as 20 percent disabling since 
January 22, 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to a rating in excess 
of 10 percent for residuals of a left wrist fracture with 
arthritis.  

This matter also comes before the Board from a March 2000 
rating decision which denied entitlement to a rating in 
excess of 30 percent for PTSD.  In a January 2001 rating 
decision, the RO granted a 50 percent rating for the PTSD, 
effective from February 25, 2000.  

In a March 2002 rating decision the RO, after 
recharacterizing the veteran's wrist disability as 
postoperative residuals of a left wrist scaphoid excision, 
with ulnar column fusion (left wrist disability), granted a 
20 percent rating, effective from January 22, 2001.  

In September 2003, after undertaking development pursuant to 
now invalidated 38 C.F.R. § 19.9(a)(2) (2002), the Board 
remanded the appeal for further evidentiary development.  

In an October 2004 rating decision, the RO granted a total 
disability rating based on individual unemployability, as 
well as a 70 percent rating for PTSD, effective from August 
1, 2002.  
 
Because the RO has established staged ratings - 30 percent 
for PTSD prior to February 25, 2000, 50 percent for PTSD 
between February 25, 2000, and August 1, 2002, and 70 percent 
for PTSD since August 1, 2002; as well as a 10 percent for a 
left wrist disability prior to January 22, 2001, and a 20 
percent rating since January 22, 2001, the Board has 
characterized these rating questions as involving a number of 
periods of time.  See Hart v. Mansfield , 21 Vet. App. 505 
(2007) (a claimant may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made).  
 
In an August 2005 decision, the Board granted a 100 percent 
rating for PTSD effective August 1, 2002 and remanded the 
remaining issues for further evidentiary development.  The 
case has now been returned to the Board for appellate 
review.  
 
The issues of entitlement to an increased rating for 
postoperative residuals of a left wrist scaphoid excision, 
with ulnar column fusion, evaluated as 10 percent disabling 
prior to January 22, 2001, and entitlement to an increased 
rating for postoperative residuals of a left wrist scaphoid 
excision, with ulnar column fusion, evaluated as 20 percent 
disabling since January 22, 2001 are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington , DC .  
 
 
FINDINGS OF FACT
 
1.  From February 25, 2000 to March 28, 2001, the veteran's 
PTSD was manifested by symptoms that caused occupational and 
social impairment with reduced reliability and productivity. 
 
 
2.  From March 29, 2001, the veteran's PTSD was manifested by 
symptoms that caused total occupational and social 
impairment.  
 
 
CONCLUSIONS OF LAW
 
1.  From February 25, 2000 to March 28, 2001, the criteria 
for a 50 percent rating for PTSD were met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(2007).  
 
2.  From March 29, 2001, the criteria for a 100 percent 
rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code 9411.  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  Initially, the Board observes 
that the veteran's claim was filed prior to the enactment of 
the VCAA.  Nevertheless, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question for the issues addressed in this decision.  The 
record, however, shows that any prejudice that failure caused 
was cured by the fact that VA notified the veteran in 
September 2005 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain. 
 Moreover, the May 2000 statement of the case and the 
December 2007 supplemental statement of the case specifically 
informed the veteran of the rating criteria which would 
provide a basis for an increased rating for his service-
connected PTSD.  VA fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The claim was most recently readjudicated in 
the December 2007 supplemental statement of the case.  
 
The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claim, and in the 
statement of the case and supplemental statement of the case, 
he was provided actual notice of the rating criteria used to 
evaluate the disorder at issue.  The claimant was provided 
the opportunity to present pertinent evidence in light of the 
notice provided, and he responded to those notices in a 
timely manner.  Because the veteran has actual notice of the 
rating criteria, and because the claim has been readjudicated 
no prejudice exists.  There is not a scintilla of evidence 
that any VA error in notifying or assisting the appellant 
reasonably affects the fairness of this adjudication.  
Indeed, the appellant has not suggested that such an error, 
prejudicial or otherwise, exists.  As such, the Board finds 
that there is no prejudice to the veteran in the Board's 
proceeding with its appellate review.  
 
Analysis
 
The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, private 
and VA medical records, VA examination reports, Social 
Security records, and lay statements.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim. 
 See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2007). 
 Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern. 
 Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart. 
 The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  
 
Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
 Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  
 
The veteran's PTSD has been evaluated pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Diagnostic Code 9411 provides 
that a 30 percent rating is assigned when the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  
 
A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 
 
A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  
 
A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
 gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).  
 
VA outpatient treatment records dated from February 25, 2000 
to March 28, 2001 show that the veteran experienced moderate 
to severe PTSD that resulted in considerable to significant 
occupational and social dysfunction.  For example, in an 
April 2000 treatment from the mental health clinic, the 
examiner noted that the veteran had increased memory 
difficulties, increased sleep disturbance, and increased 
confusion.  Testing showed some modest cognitive 
dysfunction.  His medications were adjusted and increased.  
In a May 2000 treatment note, it was reported that the 
veteran continued to have significant PTSD and depression 
that resulted in "substantial" occupational and social 
dysfunction due to such symptoms as avoidance of people, 
irritability, difficulty concentrating, memory difficulties, 
hypervigilance, exaggerated startle response, flashbacks, 
nightmares, and insomnia.  In an October 2000 treatment note, 
similar symptoms were reported, and the veteran was again 
reported to have substantial occupational and social 
dysfunction.  These clinical findings more closely 
approximate those required for a 50 percent rating for PTSD.  
Thus, resolving any reasonable doubt in the veteran's favor, 
the Board finds that a 50 percent rating is warranted for 
PTSD from February 25, 2000 to March 28, 2001.  
 
The Board also finds that the evidence does not support the 
assignment of a 70 percent or higher rating during the term 
from February 25, 2000 to March 28, 2001, because the veteran 
remained employed during this time period, and his symptoms 
were not compatible with those required for a 70 percent 
rating.  For example, there was no indication that he 
experienced obsessional rituals which interfered with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; or a neglect of personal appearance and 
hygiene.  The Board acknowledges that a VA mental health 
clinic note dated in January 2001 reported that the veteran 
was no longer employed, however, it was also noted that the 
unemployment was, at least in part, due to the veteran's 
wrist problems.  A follow-up note dated March 8, 2001, 
indicated that the veteran remained on disability leave, 
which was resulting in a worsening of PTSD symptoms.  
 
In a VA outpatient treatment record dated March 29, 2001, the 
examining physician specifically reported that the veteran 
was unemployable due to the severity of his psychiatric 
symptoms.  His affect was constricted, and he continued to 
avoid people.  Consequently, the Board finds that the 
veteran's disability picture due to PTSD, with resolution of 
doubt in his favor, equates to total occupational and social 
impairment from this date.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411.  This is the earliest date in which it 
was clear that the veteran's psychiatric symptoms alone 
resulted in total occupational and social impairment.  
Accordingly, a 100 percent rating is warranted, effective 
March 29, 2001.  
 
 
ORDER
 
From February 25, 2000 to March 28, 2001, a 50 percent rating 
for PTSD is granted, subject to the regulations governing the 
payment of monetary benefits.
 
From March 29, 2001, a 100 percent for PTSD is granted, 
subject to the regulations governing the payment of monetary 
benefits.  
 
 
REMAND
 
In the August 2005 remand, the Board noted that the veteran's 
left wrist disorder had been rated by the RO as a single 
disability manifested by loss of range of motion under 
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2007), and mild 
incomplete paralysis of the ulnar nerve under 38 C.F.R. § 
4.124a, Diagnostic Code 8516 (2007).  As such, the Board 
directed the RO to specifically address the Court's holding 
in Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (in cases 
where the record reflects that the veteran has multiple 
problems due to service-connected disability, it is possible 
to assign "separate and distinct manifestations" from the 
same injury, permitting separate disability ratings.  The 
critical element is that none of the symptomatology for any 
of the conditions is duplicative or overlapping with the 
symptomatology of the other conditions) when the claim was 
readjudicated.  
 
In the December 2007 supplemental statement of the case, 
however, the RO did not discuss Esteban and did not 
specifically consider whether the veteran's left wrist 
disability warranted separate ratings.  Therefore, the Board 
finds that a remand is necessary.  See Stegall v. West, 11 
Vet. App. 268 (1998) (the appellant is entitled to compliance 
with the Board's remand instructions).  
 
The Board notes that while the veteran's claim was pending, 
the Court issued a decision that held that proper notice for 
a claim for increased rating should include specific 
notification regarding the need to submit, or have VA obtain, 
evidence demonstrating the worsening of the disability and 
the effect of that worsening on the veteran's employment and 
daily life, as well as general notice of the specific 
criteria necessary for a higher disability rating under the 
applicable Diagnostic Codes.  See Vazquez-Flores v. Peake, 
No. 05-0355 ( U.S. Vet. App., Jan. 30, 2008).  In light of 
the fact that the case is being remanded for another reason, 
the Board finds that this procedural defect should also be 
cured before the case is returned to the Board.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO should issue a corrective VCAA 
letter which complies with the 
requirements of 38 C.F.R. § 3.159(b) as 
well as the notice requirements announced 
in Vazquez-Flores.  This includes 
providing the specific rating criteria for 
the orthopedic and neurologic impairments 
associated with the veteran's left wrist 
disability under 38 C.F.R. § 4.71a and 
38 C.F.R. § 4.124a. 
 
2.  The RO should ask the veteran to 
provide the names, addresses, and dates of 
treatment of any VA and non-VA providers, 
who have treated him for his left wrist 
disability since December 2007.  After 
obtaining any necessary authorizations, 
the RO should attempt to obtain copies of 
all pertinent treatment records.  If the 
RO is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran of its inability to 
obtain the evidence and request that the 
veteran submit such evidence.  
 
3.  Thereafter, the RO should readjudicate 
the issues on appeal.  The RO is advised 
that they are to make a determination 
based on the law and regulations in effect 
at the time of their decision, to include 
any further changes in VCAA and any other 
applicable legal precedent.  As to 
entitlement to increased ratings for a 
left wrist disorder, the RO must discuss 
Esteban and consider whether separate 
orthopedic and neurologic ratings are 
appropriate for the disability without 
violating 38 C.F.R. § 4.14.  If this 
determination requires a medical opinion, 
the veteran should be scheduled for an 
examination.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case, which 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response.  
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


